This is an action to recover $1,269.35, alleged to be due by account for goods sold and delivered.
The defendant denied that it was indebted to the plaintiff.
There was a verdict and judgment for the defendant, and the plaintiff excepted and appealed.
The first exception is to allowing the following question:
Q. Was the custom of dealing between you and Schaeffer  Son that goods were to be delivered upon your order, and then the same day, or the second day, they would come and collect for those goods?
The question was not answered, but was changed in form, so the witness could state the custom of dealing between the plaintiff and the defendant, which he did, fully, to which no exception was taken.
The second exception is to permitting the witness, Stone, (782)    who was president of the defendant company and had active charge and management of its business during the time it was dealing with the plaintiff, to say that the defendant company did not owe the plaintiff anything.
It was competent for the witness to make this statement, as he knew the facts; but if the evidence was incompetent, it would be harmless, because the same witness had stated, without objection, "My company is not indebted to Schaeffer  Son for one cent."
The fourth and fifth exceptions are to allowing the defendant to *Page 839 
introduce certain envelopes, with the endorsements thereon, which were properly admitted for the purposes to which the evidence was restricted, which was, that certain statements had not been mailed out by the plaintiffs.
The seventh exception is to a question asked a witness, to which he answered: "I am not in position to answer that question."
There is also an exception to a statement of the contentions of the parties by his Honor; but upon examination of the charge we find nothing prejudicial to the plaintiff, and it does not appear that he requested a fuller statement or that he made any objection at the time the charge was given.
A party is not required to except to the charge upon matters of law until he serves his statement of case on appeal, but if a contention is improperly stated it is his duty to call the matter to the attention of the judge at the time.
The other exceptions are formal, except those that are not considered in the brief.
The case resolved itself into a question of fact, which has been determined by the jury.
No error.